DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Arguments
Applicant arguments, filed on 12/23/2021, with respect to 35 U.S.C. 101 listed below, have been fully considered but they are not persuasive.
Applicant Argues: As noted in the features of Claim 1 cited above, a blockchain smart contract can create an ad-hoc model of a supply-chain network using documents from nodes in the supply chain which can be used to infer a relationship among the nodes in the supply chain. Thus, the blockchain smart contract can infer a supply chain network model even when one is not expressly provided and/or is continuously changing. This process is new in the art of supply chain software.
Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes the features of “a blockchain smart contract can create an ad-hoc model of a supply-chain network using documents from nodes in the supply chain which can be used to infer a relationship among the nodes in the supply chain. Thus, the blockchain smart contract can infer a supply chain network model even when one is not expressly provided and/or is continuously changing” are not recited in the claim.  At best the claim recites a smart contract stored in a blockchain of the blockchain network that perform translation into entry/exit events.  The examiner noted that the element of contract stored in a blockchain of the blockchain network is noted to be a generic computer components, thus is not part of the abstract idea analysis.  The claim does not recite specific features of using  a blockchain smart contract can create an ad-hoc model of a supply-chain network using documents from nodes in the supply chain which can be used to infer a relationship among the nodes in the supply chain. Thus, the blockchain smart contract can infer a supply chain network model even when one is not expressly provided and/or is continuously changing.  Therefore the examiner notes as the analysis with respect to automatically translate the plurality of documents into entry and exit events of the asset within of the supply chain 
Applicant Argues: In this case specifically, the additional elements of the claims recite a specific improvement over prior art blockchain systems because the metrics are executed on a network model that is created dynamically and on-the-fly based on documents submitted to the   blockchain. Thus, it is possible to perform the metrics even in situations where the supply chain topology and participants are not expressly made available or are constantly changing. Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of modifying blockchain data (which is typically immutable) in such a way that off-chain data can still be verified by the blockchain network. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem.
Examiner Response:  The examiner respectfully disagrees.  As shown above, the examiner notes as the analysis with respect to automatically translate the plurality of documents into entry and exit events of the asset within of the supply chain 
Applicant Argues: While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.  Therefore, the claims recite elements which integrate the claims into a practical application and thus the claims recite eligible subject matter under Section 101.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner notes that the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1) thus providing support as such features being well-understood, routing, and conventional activity.  Therefore the examiner finds this argument not persuasive.   




Applicant Argues: However, Amys fails to render obvious the features of Claim |, because Amys fails to describe or suggest, “automatically translate the plurality of documents into entry and exit events of the asset within the supply chain using a smart contract stored in a blockchain of the blockchain network, where the entry and exit events identify an input and output of the asset into the supply chain, create a model of the plurality of nodes in the supply chain based on the entry and exit events translated from the plurality of documents, and execute metrics for the supply chain based on supply chain data and the created model of the plurality of nodes in the supply chain.”
Examiner Response: The examiner notes Amys discloses in [0017] -  According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and further in [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction... These life cycle IDs are then used to archive and log the current transaction. Thus automatically translate the plurality of documents into entry and exit events of the asset within the supply chain Therefore the examiner finds this argument not persuasive.  The examiner respectfully notes the additional references of Achkir and Hertz disclose the other aforementioned features.  Applicant has not provide arguments towards Achkir and as Hertz is noted to teach the newly amended limitations the examiner finds these arguments moot and/or not persuasive.  
	The examiner notes similar rationale applies to Claims 8 and 15. 
The examiner further notes similar rationale applies to dependent Claims 2-4, 7, 9-11, 16-8, and 20 which depend from Independent Claims 1, 8, and 15 respectfully.  Also similar rationale applies to dependent Claims 5, 6, 12, 13, and 19 which depend from Independent Claims 1, 8, and 15 respectfully.
Therefore the examiner finds these argument not persuasive.  





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., generate a complete supply chain including the at least one of the inferred data and the chronologically ordered data) without significantly more. 
The claim(s) recite(s):
Claims 1 and similarly Claim 8 and 15;


, to:
receive a plurality of documents identifying a plurality of actions performed on an asset in a supply chain at a plurality of nodes of the supply chain;
automatically translate the plurality of documents into entry and exit events of the asset within of the supply chain 
		create a model of the plurality of nodes in the supply chain based on the entry and exit events translated from the plurality of documents, and
		execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain. 

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receiving, automatically translating, creating a model, and executing metrics based on data/model). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network.   These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1) thus providing support as such features being well-understood, routing, and conventional activity.  
The claim is not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 further define the same abstract idea noted above for Claim 1, and similarly Claim 8 and 15.  Therefore, they are considered patent ineligible for the reasons given above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 8, 11, 15, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Hertz et al. (US 2018/008213 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Amys discloses [a system] (FIG. 3)], comprising: 
a memory sorting one or more instructions (FIG. 3 and [0029]); and
a processor that when executing the one or more instructions is configured (FIG. 3 and [0029]), to:
		receive, a plurality of documents identifying a plurality of actions performed on an asset in a supply chain at a plurality of nodes of the supply chain ([0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions and [0019] - As illustrated in FIG. 2, the life cycle of a procurement transaction starts with the initiation of a purchase order. From there, different companies are involved at various stages of the transaction, and many electronic documents are exchanged as the order moves through the supply chain. The potential electronic documents generated from this transaction often include: purchase order, change order, PO Acknowledgment, ship order, advance shipment notice, shipping status, freight detail, invoice, and remittance advice);
automatically translate [a] a plurality of documents into entry and exit events of the they asset within a supply-chain, ... where the entry and exit events identifying an input and output of [a] asset into the supply chain... ([0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and [0023] – Life cycle database and [0027] - A log detail database 34 that provides chronological order to transactions by logging and time stamping each transaction parsed. The name of the sender, receiver, time stamp, date stamp, transaction type, life cycle ID, and archive index are maintained and [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction. These key values are then used to search the life cycle index table 31 to see whether or not any of these values have already been indexed. If one or more matches are found, the assigned life cycle IDs for the matched rows in the table are retrieved and used to archive and log the current transaction. If no match is found, the system 35 assigns a unique life cycle ID for each of the key values and adds these keys into the Index table 31. These life cycle IDs are then used to archive and log the current transaction and [0030] and [0033] - Table 2 (i.e., as reasonably constructed entry and exit events)); 
	Amys fails to explicit disclose:
A processing node in a blockchain network the processing node comprising:
		receive, a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain;
		....using a smart contract stored in a blockhain of the blockchain network...
		create a model of the plurality of nodes in the supply chain based on the entry and exit events translated from the plurality of documents, and
		execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain. 
However, in an analogous art, Achkir teaches concepts of:
A processing node processing node ([0019] and [0018]) comprising:
		receive, a plurality of documents identifying a plurality of actions performed an asset in a supply chain at a plurality of nodes of the supply chain ([0018] -  A request is received from a user to view decentralized status information for a product, where the decentralized status information can include real time updates for building the product, assembling the product, shipping the product, and/or exchanging payments between suppliers, partners, or both. This decentralized status information for the product is received from one or more nodes on a distributed network, with the nodes being suppliers and/or partners in the supply distribution chain of the product. The user is granted at least read access to the decentralized status information of the product, as well as a prediction of product build completion based on node supply chain relationships specified within a smart contract and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
		translate the document ... using a smart contract stored in a blockchain of the blockchain network ([0022] - Blockchain ledger 124 is any linked ledger system. In the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100 and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Achkir to the [node] of Amys to include a processing node comprising: receive, a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network.
One would have been motivated to combine the teachings of Achkir to Amys to provide users with a means for providing updates within a supply chain (Achkir, [0001]).
	Further, in an analogous art, Hertz teaches
		create a model of the plurality of nodes in the supply chain based on the entry and exit events translated from the plurality of documents, and
		execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain. 
		create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents ([0027] - The present invention provides a method and system to automatically identify supply chain relationships between companies and/or entities, based on, among other things, unstructured text corpora. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). The present invention also applies an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies. This supply chain relationship information and aggregation data may be used to build and present one or more supply chain graphical representations and/or knowledge graphs and [0031]), and
		execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain ([0029] - The present invention provides, in one exemplary manner of operation, a Supply Chain Analytics & Risk “SCAR” (aka “Value Chains”) engine or application adapted to exploit vast amounts of structured and unstructured data across news, research, filings, transcripts, industry classifications, and economics. The Machine Learning and aggregating features of the present invention may be used to fine-tune existing text analytics technologies (e.g., Thomson Reuters Eikon and DataScope data and analytics platforms) to develop an improved Supply Chain Analytics and Risk offering within such platforms. The present invention utilizes supply chain data to deliver enhanced supply chain relationship feeds and tools to professionals for use in advising clients and making decisions. For example, the invention may be used to deliver information and tools to financial professionals looking for improved insights in their search for investment opportunities and returns, while better understanding risk in their portfolios. Supply chain data can create value for several different types of users and use cases. In one example, the invention enables research analysts on both buy and sell sides to leverage supply chain data to gain insights into revenue risks based on relationships and geographic revenue distribution. Also, the invention provides portfolio managers with a new insightful view of risks and returns of their portfolio by providing “supply chain” driven views of their holdings. In addition, the invention enables quant analysts and Hedge Funds to leverage supply chain data to build predictive analytics on performance of companies based on overall supply chain performance. Traders can use information and tools delivered in connection with the invention to, for example, track market movement of prices by looking at intra-supply arbitrage opportunities (e.g., effect of revenue trends from suppliers through distributors) and second-order impact of breaking news).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz to the [node] and plurality of nodes in the supply chain of Amys and Achkir to include a processing node comprising: receive, a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network.
One would have been motivated to combine the teachings of Hertz to Amys and Achkir to provide users with a means for new insightful view of risks and returns of their portfolio by providing “supply chain” driven views of their holdings (Hertz, [0029]).

Regarding Claim 4, and similarly Claim 11 and 18;
Amys and Achkir and Hertz disclose the system to Claim 1.
Amys disclose and record a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2).

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Hertz et al. (US 2018/008213 A1) and further in view of Bolene et al. (US 2014/0136218 A1) 

Regarding Claim 2, and similarly Claim 9 and 16;
Amys and Achkir and Hertz disclose the system to Claim 1.
Amys and Achkir and Hertz fail to explicitly disclose wherein the instructions further cause the processor to define a containment relation of the asset to another asset in the supply chain.
However, in an analogous art, Bolene further teaches wherein the instructions further cause the processor to define a containment relation of the asset to another asset in the supply chain (Bolene, [0029] - An EPC may be assigned to one or more products at the "unit of sale" level, also known as a "sellable unit" or the "lowest unit of sale," As used herein, the "unit of sale" level is the smallest individual unit of product that can be offered for sale to a pharmacy, such as a bottle of pills, or a package containing multiple vials. Various embodiments can track products at any level of aggregation (including products packaged inside multiple levels of nested containers) such as: bundles, trays, cases, totes, pallets, inner packs, wallets, and overpack boxes. The relationship between sellable units and their various aggregations can be stored in the external data repository. Storage of events may also be persistent such that the chain of custody of an item or package can be traced even after an aggregated container is decommissioned).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] of Amys in view of Achkir and Hertz to include wherein the instructions further cause the processor to define a containment relation of the asset to another asset in the supply chain.
 (Bolene, [0002]).

Claim 3, 7, 10, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Hertz et al. (US 2018/008213 A1) and/(and further in view) Bolene et al. (US 2014/0136218 A1) and further in view(/and) of Tribe (US 2009/0307032 A1).

Regarding Claim 3, and similarly Claim 10 and 17;
Amys and Achkir and Bolene and Tribe disclose the system to Claim 2.
	Bolene further teaches execute the metrics on [determined] data when calculating metrics for the supply chain (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events and [0250] - Various embodiments may receive, gather, and analyze metrics regarding events in a supply chain, and may provide such metrics and other information to users via various reports. Such reports may include information about products and their availability in the supply chain as well as custody chains for individual items or groups of items or containers. Reports can be provided in any suitable manner, such as via a web user interface or via an electronic communication).
Similar rationale and motivation is noted for combining Bolene to the combination of Amys and Achkir and Hertz and Bolene as per Claim 2, above.
	Further, in an analogous art, Tibe teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tribe to execute metrics of Amys in view Achkir and Hertz Bolene to include concepts of [using] inferred data.
One would have been motivated to combine the teachings of Tribe to Amys in view Achkir and Hertz and Bolene to provide users with a means for detection of anomalies (Tribe, [0005]).

Regarding Claim 7, and similarly Claim 14, and 20;
Amys and Achkir and Hertz disclose the system to Claim 1.
	Amys and Achkir and Hertz fails to explicitly disclose the processor is further configured to infer that data is missing and is in a non-chronological order,
	Boelene further teaches wherein the processor is further configured to:  [identify] that data is missing and is in non-chronological order (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] of Amys in view of Achkir and Hertz to include wherein the processor is further configured to:  [identify] that data is missing and is in non-chronological order
One would have been motivated to combine the teachings of Bolene to Amys in view Achkir and Hertz to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).
Further, in an analogous art, Tibe teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tribe to execute metrics of Amys in view Achkir and Hertz to include concepts of [using] inferred data.
(Tribe, [0005]).

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Hertz et al. (US 2018/008213 A1) and further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 5, and similarly Claim 12 and 19;
Amys and Achkir and Hertz disclose the method to Claim 4.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Amys and Achkir and Hertz and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an “entry-exit” form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the [node] of Amys in view of Achkir and Hertz to include generate an entry-exit form based on the transformation. 
One would have been motivated to combine the teachings of Easlea to Amys and Achkir and Hertz and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).
(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Hertz et al. (US 2018/008213 A1) and Easlea et al. (US 2016/0328411 A1) and further in view of and Bolene et al. (US 2014/0136218 A1)

Regarding Claim 6, and similarly Claim 13;
Amys and Achkir and Hertz and Easlea disclose the method to Claim 5.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Easlea further teaches an “entry-exit” form (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Similar rationale and motivation is noted for combining Easlea to the combination of Amys and Achkir and Hertz as per Claim 5, above.
Amys and Achkir and Hertz and Easlea fail to explicitly disclose wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
However, in an analogous art, Bolene teaches wherein the processor is further configured to identify at lest one of data that is missing and the data that is a non-chronological order based on...  (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events), the instructions cause the process to:
	identity the at least one of the data that is missing and the data that is non-chronological order based on [observed events]] (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and form of Amys in view of Achkir and Hertz and Easlea to include wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
One would have been motivated to combine the teachings of Bolene to Amys in view Achkir and Hertz and Easlea to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627